In re Lafleur, Wanda et al.; Lafleur, Richard J. Jr., Estate of; — Plaintiffls); Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. C, No. 04-0523C; to the Court of Appeal, Third Circuit, No. CW 05-127.
Writ granted m part, denied m part. The judgment of the court of appeal granting summary judgment in favor of Harco National Insurance Co. is reversed. There are questions of fact as to whether the “Leased autos” exclusion applies. In all other respects, the application is denied.